Name: Commission Regulation (EEC) No 3892/86 of 19 December 1986 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /28 Official Journal of the European Communities 20. 12. 86 COMMISSION REGULATION (EEC) No 3892/86 of 19 December 1986 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain 37 500 tonnes ; whereas, however, it seems appropriate to abolish this quantitative limit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the systems controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 16 thereof, Whereas Article 14 ( 1 ) of Commission Regulation (EEC) No 1 1 83/86 (2), as last amended by Regulation (EEC) No 381 7/86 (3), provides for the application until 31 December 1986 of the levy referred to in Regulation (EEC) No 475/86 ; Whereas, however, the system for the control of consumer prices of oils is applicable during 1987 ; whereas the applications of the said levy should therefore be extended until 31 December 1987 ; Whereas Article 14 (4) of Regulation (EEC) No 1183/86 lays down that the levy is not to be charged on imports of oil from group C of the supply balance within the limit of Article 1 Regulation (EEC) No 1183/86 is hereby amended as follows : 1 . In Article 14 ( 1 ), the term 'from the period 1 March to 31 December 1986' is replaced by 'for the period 1 March 1986 to 31 December 1987'. 2. In Article 14 (4), the term 'within the limit of 37 500 . tonnes' is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 47 . 0 OJ No L 107, 24. 4. 1986, p . 17. (3) OJ No L 306, 1 . 11 . 1986, p . 33 .